UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-7473


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ANDRE FERNE SAINT-JEAN, a/k/a Dre,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Harrisonburg.    Glen E. Conrad, Chief
District Judge. (5:06-cr-00038-gec-mfu-7)


Submitted:   February 10, 2011            Decided:   February 18, 2011


Before WILKINSON and DAVIS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Andre Ferne Saint-Jean, Appellant Pro Se. Joseph W. H. Mott,
OFFICE OF THE UNITED STATES ATTORNEY, Roanoke, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Andre Ferne Saint-Jean seeks to appeal the district

court’s order denying relief on his 28 U.S.C.A. § 2255 (West

Supp.       2010)    motion.      We    dismiss       the      appeal   for   lack       of

jurisdiction because the notice of appeal was not timely filed.

              When the United States or its officer or agency is a

party, the notice of appeal must be filed no more than sixty

days after the entry of the district court’s final judgment or

order, Fed. R. App. P. 4(a)(1)(B), unless the district court

extends the appeal period under Fed. R. App. P. 4(a)(5), or

reopens the appeal period under Fed. R. App. P. 4(a)(6).                           “[T]he

timely      filing    of   a   notice   of       appeal   in    a   civil   case    is    a

jurisdictional requirement.”             Bowles v. Russell, 551 U.S. 205,

214 (2007).

              The district court’s order was entered on the docket

on February 17, 2010.           The notice of appeal was filed on October

12, 2010. ∗ Because Saint-Jean failed to file a timely notice of

appeal or to obtain an extension or reopening of the appeal

period, we dismiss the appeal.                   We dispense with oral argument

because the facts and legal contentions are adequately presented

        ∗
       For the purposes of this appeal, we assume that the date
appearing on the notice of appeal is the earliest date it could
have been properly delivered to prison officials for mailing to
the court. Fed. R. App. P. 4(c); Houston v. Lack, 487 U.S. 266
(1988).



                                             2
in the materials before the court and argument would not aid the

decisional process.

                                                       DISMISSED




                               3